Citation Nr: 1214907	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-20 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for numbness of the left arm, hand and fingers. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, inter alia, granted entitlement to service connection for PTSD with a 50 percent evaluation effective April 11, 2005, the date VA received his claim.  

In a June 2011 Supplemental Statement of the Case (SSOC) the RO granted entitlement to a 70 percent evaluation effective April 11, 2005.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to service connection for a bilateral shoulder disability, and entitlement to service connection for numbness of the left arm, hand and fingers, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD is shown to be manifested by total occupational and social impairment.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.130, Diagnostic Code 9411 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below as to the reopening of the Veteran's claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

The general rating criteria used for evaluation of the Veteran's PTSD provides a 100 percent evaluation for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), inability to establish and maintain effective relationships.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31-40 contemplates some impairment in reality testing or communications (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co- workers).'" A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  The GAF scores, however, assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the veteran's disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Of record is a December 2003 VA mental health intake note.  At this time, the Veteran was living alone and related that he had a grown daughter.  He indicated that he was receiving retirement benefits and some income from rental property.  At this time the Veteran denied any prior psychiatric treatment, but did acknowledge a history of suicidal thoughts in 1970.  He denied any present suicidal thoughts, but admitted to past thoughts thereof.  

Socially, the Veteran indicated that he was not involved in any intimate relationships.  He indicated that he isolated himself from others and would sit in his basement and watch TV and spend time with his dog.  He indicated that on occasion his daughter would get him to go out and eat, but that he had to sit with his back to a corner when doing so as he was wary of people sneaking up on him.  

Mental status examination revealed that the Veteran spoke in a whisper-like tones throughout the interview.  He was dressed appropriately and appeared well-groomed and clean.  His speech was pressured, but not hostile.  His mood was depressed and his affect was flat.  His stream of thought was logical and content was coherent.  He had no distortions of thought process.  Hi judgment and insight were good, as was short/long term memory, concentration and motivation for treatment.  He acknowledged sleep disruption and a lack of appetite.  He reported having no energy or desire.  His eye contact was poor, when not crying, and he sat and stared.  He acknowledged anxiety around crowds.  "R/O Posttraumatic stress disorder" was assessed.  The Veteran was noted as having problems related to the social environment, inadequate social support and living alone.  He was assigned a GAF score of 55.  

Of record is an April 2004 VA PTSD outpatient assessment.  At the time of the assessment, the Veteran denied any prior suicide attempts, but noted that he thought about it on occasion, as well as prior homicidal behavior.  The Veteran denied any psychiatric intervention until recently.  He noted that he coped with his psychiatric problems by working, isolating himself from others and self-medicating with alcohol or other chemicals of abuse.  Based upon an examination of the Veteran, PTSD, chronic, major depressive disorder, severe, recurrent, without psychotic features and alcohol dependence, in sustained full remission were assessed.  A GAF score of 46 was assigned.  

With respect to social history, it was noted that the Veteran was divorced and that he had not been involved in a committed relationship for a number of years as he was afraid that if he became close to someone they would die.  He had a daughter from this marriage and he had a distant relationship with her.  He also notably had a brother and a sister, with whom he both had distant relationships.  

With respect to employment history, the Veteran had held three jobs since his discharge from service.  It was noted that the Veteran was easily angered at his jobs and that people were afraid of him.  He also reported difficulty with authority figures, noting that he felt that his supervisors just used him to advance.  He felt that he worked beset alone.  He had held employment with an auto manufacturer for 31 1/2 years, apparently having retired due to his emotional problems.  

In early October 2005 the Veteran was admitted to the VA Medical Center for reported nightmares and visual hallucinations over the past month in the context of erratic medication compliance.  The Veteran then claimed that he had been hearing voices for the past 15 years, but that he only recently sought treatment because he found out he was eligible for treatment at VA.  It was noted that the Veteran lived alone, but saw his daughter "relatively frequently."  The Veteran was admitted for treatment and released several days thereafter.  The records associated with this admission note that a diagnosis of PTSD seemed tenuous at best and that the Veteran was felt to be probably malingering or else severely psychotic.  

In October 2005, the Veteran presented for a follow-up on his recent admission.  At this time, he reported that he wasn't doing too well and that he as "labeled malingerer."  He reported intermittent brief suicidal thoughts, but denied any intent or plan.  He reported that he took care of his daily needs.  He was alert, appropriately dressed and clean.  He talked in a low volume and was somewhat monotonous.  Eye contact was intermittent and affect was constricted, but at times became dysphoric and tearful.  His affect thought process was linear and goal directed.  He had no homicidal intent and was positive for hearing voices.  He had no visual hallucinations, but still had paranoid ideation and avoided people.  MDD with psychotic features, PTSD, alcohol dependence in remission and psychosis, not otherwise specified, were assessed.   The examiner remarked that there was no evidence observed to suspect that the Veteran may be presenting symptoms, intentionally or subconsciously, with motives other than seeking help.  

In February 2006, the Veteran was afforded a VA examination.  With respect to social and employment history, the examiner noted that the patient had married in 1980 and had worked from 1970 to 1997 when he retired.  In this regard, it was noted that the Veteran had been involved in several fights on the job and had homicidal thoughts towards his supervisor.  He noted that his employer had assigned him to a job by himself towards the end of his employment.  The Veteran also related that since his retirement he had stayed "bunkered up" with no friends, no contact with his family, going out in public only when necessary and that he never went to the VFW.  He also noted that he waited until 2 to 3 am to buy groceries in order to avoid people.

Mental status examination showed that the Veteran was casually dressed, sufficiently groomed and cooperative.  His speech was dysfluent and circumstantial.  His affect was labile, frequently lapsing in to crying jags.  His mood was agitated and depressed.  Thought processes were erratic and thought processes were erratic and thought content was positive for passive, chronic suicidal thinking with no present intent.  He denied feeling homicidal and there was no overt evidence of a psychosis.  Judgment was fair.  Cognitive processes were grossly preserved.  The examiner assessed PTSD, chronic, severe, and assigned a GAF score of 41.

In closing, the examiner noted that the Veteran had a chronic and severe form of PTSD that had caused problems socially, occupationally, interpersonally and intrapsychically throughout his life.  The examiner noted further that the Veteran's emotions were often raw and labile and that the Veteran did not appear to be exaggerating.  

In November 2006, the Veteran was again admitted to the VAMC with complaints of depression and suicide.  The Veteran was admitted after making suicidal statements to his daughter.  He was admitted, treated and released.  

In July 2007, the Veteran was provided another VA examination.  At this time, the prior history of admission to the VAMC in November 2006 was noted.  At this time, the Veteran reported feeling "very anxious and depressed" all of the time.  He related that he felt like "checking out" almost every day and that he was tired of his mental and physical pain.  The examiner noted a history of 3 suicide attempts, the most recent in 2006.  With respect to social functioning, the Veteran reported that his only social life was attending the PTSD Day Hospital and that he had no other friends.  Mental status examination was similar as in prior VA examinations.  PTSD, chronic and severe was assessed.  The Veteran was assigned a GAF score.  His employment situation had not apparently changed.

The examiner remarked that the Veteran was a loner and that apart from his daughter, his psychiatrist and a couple of staff/Veterans in the PTSD Day Hospital, he had no other relationships.  The examiner further remarked that a GAF score of 40 was assigned due to the severity of his symptoms, which severely impaired him in various areas like relationships due to poor communication skills and disturbance in mood and thinking.  The examiner noted that the Veteran was barely able to take care of his own activities of daily living and that he needed his daughter's assistance in handing his money due to his symptoms.  

Of record is a January 2008 VA psychiatry admission note pertaining to suicidal intent.  In this regard, it was noted that the Veteran had purchased a gun, originally with the intention of using it in self-defense, but then had suicidal intent.  He was admitted for treatment and released.  The records associated with this admission document that during his stay he spoke with his daughter.  PTSD with depression was assessed and a GAF score of 35 was assigned.  

In September 2008 the Veteran was afforded another VA examination.  The focus of the examination was largely to assess whether the Veteran's psychosis was related to PTSD.  The Veteran offered similar complaints as before and he was notably particularly isolative, preferring to stay home.  He had a "buddy" who was in the VFW and he apparently visited him a couple of times per week to run his dog on his acquaintance's property.  He related having fairly regular contact with his daughter, who also took care of his bills.  

Mental status examination showed that the Veteran was appropriately groomed, and tearful several times.  He had obvious head, neck, mouth and tongue movements.  It was noted that tardive dyskinesia had been assessed.  He was oriented to time and place and his mood was depressed with appropriate affect.  His thought process was somewhat circumstantial.  Speech was normal.  The Veteran reported chronic auditory and visual hallucinations, which appeared to be in the context of PTSD.  He exhibited some memory difficulties.  His insight and judgment were fair.  He had chronic passive suicidal thoughts, but no imminent plans.  He was able to maintain personal hygiene and grooming.  He showered and shaved regularly.  He denied obsessive or ritualistic behavior.  

The examiner assessed PTSD, chronic, as well as a cognitive disorder, not otherwise specified.  The examiner noted that the Veteran's psychotic symptoms were in the context of PTSD and felt that any cognitive impairment was mild.  The examiner assessed a GAF score of 46.  The examiner noted that the Veteran had a good relationship with his daughter and had a Vietnam buddy that he saw on a regular basis.  

In May 2010 the Veteran was again admitted to the VAMC for psychiatric complaints and treatment, particularly for complaints of increased anxiety and paranoia related to PTSD.  He also endorsed suicidal ideation.  The records associated with this admission note an assessment of PTSD with psychosis and a GAF score of 40.  

In May 2011 the Veteran was again afforded a VA examination.  The examination report notes that the Veteran had had 4 prior hospitalizations, with a history of several suicide attempts.  The examiner reported that since his last VA examination that the Veteran had continued to have significant problems with his social, occupational and interpersonal function.  

The Veteran described his mood as being up and down and that he was in a high state of anxiety.  He had no relationships with anybody, except for his daughter.  He came to VA for his social life, but had no significant relations.  He isolated himself and lived alone with his dog and had severe avoidance.  He related feeling detached from people.  He had continued chronic suicidal ideation, but no plan or intent due to spirituality.  

Mental status examination showed that the Veteran was casually dressed and presented to the examination with his dog, which he requested due to anxiety.  He was somewhat guarded, but articulate and cooperative.  He exhibited tardive dyskinesia.  He was alert and oriented in all spheres.  He was depressed and anxious with congruent mood, somewhat labile at times, but appropriate to content.  His speech was normal.  Memory was grossly intact.  Concentration was fair, as was abstract thinking.  His thought process were coherent, linear and goal-oriented.  He had no obsessions or homicidal ideations.  He had auditory hallucinations.  He denied panic, OCD or manic symptoms.  

PTSD, chronic, severe, was assessed and a GAF score of 40 was assigned.  The examiner remarked that the Veteran's PTSD symptoms have had a significant effect on his occupational and social functioning and that he appeared somewhat more psychotic than before, which appeared to be related to the progression of his chronic, unrelenting, PTSD.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD warrants an increased rating of 100 percent for the entire period under consideration in this appeal.  Specifically, the Veteran's PTSD has resulted in total occupational and social impairment, due to symptoms such as persistent hallucinations, an intermittent inability to perform activities of daily living, and persistent suicidal thoughts.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  It is particularly salient to the Board that the Veteran has been assigned a GAF score as low as 35, with the upper limits of his GAF scores hovering around 40, and that he is severely isolative.  These GAF scores indicate major impairment in several areas.  Richard, supra.  While the Veteran has maintained a relationship with his daughter, he appears to otherwise have become totally isolated, having ceased what little contact he formerly had with a small number of friends from the VFW.  Accordingly, the Board finds that the Veteran's symptoms more closely approximate a 100 percent rating for PTSD, throughout the course of the present claim and appeal.  Fenderson, supra.


ORDER

Entitlement to an evaluation of 100 percent for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran was provided a VA examination in January 2006 in regards to his claims for service connection of a bilateral shoulder disability and numbness of the left arm, hand and fingers.  The Veteran claims that he incurred such disabilities from an in-service fall from a helicopter in May 1968.  He claims that he had in-service treatment and was hospitalized, but was never seen again for any related complaints.  He had no history of post-service treatment, prior to this VA examination for any such disabilities, but claims continuing symptomatology, which he is certainly competent to relate.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).

A review of the examination report discloses that the examiner reportedly reviewed the claims file.  The report discloses no other apparent etiology for the conditions.  However, a review of the claims file discloses a history of post-service injury, particularly a 1 week hospitalization for reportedly broken arms and one leg in 1970.  See April 2004 PTSD assessment.  It thus appears to the Board that the examination was not based upon a full review of the claims file or the Veteran's history. 

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr, 21 Vet. App. at 311.  As the VA examination report was not based upon a review of the claims file or a fully elicited history from the Veteran, the Board finds it to be inadequate for rating purposes.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the presence, nature and likely etiology of any bilateral shoulder disability and numbness of the left arm, hand and fingers.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any bilateral shoulder disability and numbness of the left arm, hand and fingers is/are attributable to service, particularly the Veteran's reported in service fall from a helicopter in May 1968, versus any post-service injury or disease.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

2.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case and provide the appellant and his representative an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


